United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1960
Issued: August 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2009 appellant, through counsel, filed a timely appeal from a July 16, 2009
decision of the Office of Workers’ Compensation Programs denying his recurrence claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a recurrence of disability beginning January 20,
2006 causally related to his accepted January 15, 1999 employment injury.
FACTUAL HISTORY
On January 15, 1999 appellant, then a 61-year-old mechanic, filed a traumatic injury
claim alleging that on that date he injured his back while lifting a machine part in the
performance of duty. The Office accepted the claim for a lumbar strain which was subsequently
expanded to include L4-5 lumbar herniated disc. Appellant returned to light duty on
February 22, 1999 and stopped work on April 26, 1999. The Office accepted his claim for a
recurrence of disability beginning April 26, 1999. Appellant returned to light-duty work for four
hours a day on February 22, 2000.

In letters dated January 12 and 18, 2001, the employing establishment advised the Office
that appellant stopped working his light-duty job on October 29, 2000 due to a heart attack he
sustained at home. On March 2, 2001 appellant filed a claim for a recurrence of total disability
beginning November 3, 2000 due to his accepted 1999 employment injury and his October 30,
2000 heart attack
By decision dated April 16, 2001, the Office denied appellant’s recurrence claim for total
disability. It explained that there was no rationalized medical evidence establishing that his heart
attack was employment related. The record contains evidence that the Office continued to pay
appellant for four hours of partial disability.
In letters dated May 14 and September 20, 2001, appellant’s counsel requested an oral
hearing before an Office hearing representative. On December 18, 2001 the Office denied his
hearing request as being untimely.
On February 15, 2006 appellant filed a recurrence of total disability beginning
January 20, 2006.
In a February 1, 2006 duty status report (Form CA-17), Dr. Harry A. Frankel, a treating
Board-certified family practitioner, diagnosed neck and back pain and cervical and lumbar disc
disease. He indicated that appellant was capable of working three hours a day with restrictions.
Dr. Frankel, in a February 17, 2006 disability note, diagnosed lumbar and cervical disc
disease and released appellant to work for three hours a day beginning February 21, 2006.
On February 23, 2006 appellant accepted a modified job offer working three hours a day.
In a letter dated May 15, 2006, the Office noted receipt of appellant’s recurrence claim
and advised him as to the medical and factual evidence required to support his claim.
On June 12, 2006 Dr. Frankel opined that appellant was disabled and the disability will
not improve. He noted that he has treated appellant since 1998 for his lower back and neck
conditions. Diagnoses include lumbar and cervical disc disease, lumbar sprain with spasm and
cervical sprain with spasm. Dr. Frankel noted that appellant has had consistent cervical and
lumbar back pain complaints and that “he is unable to freely move his neck in either direction
without discomfort.” Appellant is also unable to bend or lift without discomfort. Dr. Frankel
stated that it was his opinion that, within a reasonable degree of medical certainty, appellant is
disabled at this point and that his disability, ongoing for many years, will not improve.
On June 20, 2006 the Office received a June 7, 2006 work capacity evaluation form with
an illegible physician’s signature, who diagnosed cervical back pain and stiffness. Dr. Frankel
indicated that appellant was unable to work an eight-hour day and provided restrictions which
included two hours of sitting, one hour of walking, no standing, no twisting, no repetitive
movements, no pushing or pulling, no lifting, no squatting, no climbing and no reaching or
reaching above the shoulder.
In a January 16, 2007 Form CA-17, Dr. Frankel diagnosed neck and lower back pain. He
checked that appellant was not capable of working an eight-hour day and provided work

2

restrictions. The restrictions included no sitting more than two hours, no standing more than one
hour and up to three hours of fine manipulation and simple grasping.
In a letter dated June 7, 2007, the employing establishment informed the Office that
appellant retired effective December 31, 2006.
By decision dated January 31, 2008, the Office denied appellant’s recurrence claim
beginning January 20, 2006.
On February 6, 2008 appellant’s counsel requested a review of the written record by an
Office hearing representative.
In a March 5, 2008 letter, appellant’s counsel stated that appellant’s recurrence claim was
based on his inability to work four hours a day and that he was currently totally disabled due to
his employment injury
By decision dated March 15, 2008, the Office hearing representative affirmed the denial
of appellant’s recurrence claim.
On January 15, 2009 the Board issued an order remanding the case to the Office.1 The
Board noted that, although the record did not contain an actual loss of wage-earning capacity
determination, there were references made to it by the Office throughout the case record.2 Thus,
the Board found that appellant’s claim for a recurrence of disability in January 2006 raised the
issue of modification of the wage-earning capacity decision.
By decision dated July 16, 2009, the Office denied appellant’s recurrence claim. It
conducted a review of the record and noted that it did not locate a January 2000 loss of wageearning capacity decision. As the Office found no loss of wage-earning capacity decision in the
record, the Office adjudicated the claim as a claim for a recurrence of disability.
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish,
by the weight of the reliable, probative and substantial evidence, a recurrence of disability and to
show that he cannot perform such light duty.3 As part of this burden, the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and
extent of the light-duty requirements.4
1

Docket No. 08-1720 (issued January 15, 2009).

2

The record contains a May 15, 2006 letter from the Office referencing a January 2000 loss of wage-earning
capacity determination based on a wage-earning capacity of $363.76.
3

K.C., 60 ECAB ___ (Docket No. 08-2222, issued July 23, 2009); Richard A. Neidert, 57 ECAB 474
(March 10, 2006).
4

C.S., 60 ECAB ___ (Docket No. 08-2218, issued August 7, 2009); Joseph D. Duncan, 54 ECAB 471 (2003);
Roberta L. Kaaumoana, 54 ECAB 150 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

3

A recurrence of disability is defined as the inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which had resulted
from a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.5 The Board has held that whether a particular injury causes
an employee to be disabled for work is a medical question that must be resolved by competent
and probative medical evidence.6 The weight of medical opinion is determined on the report of a
physician, who provides a complete and accurate factual and medical history, explains how the
claimed disability is related to the employee’s work and supports that conclusion with sound
medical reasoning.7
ANALYSIS
The Office accepted the claim for lumbar strain which was subsequently expanded to
include L4-5 lumbar herniated disc. Appellant returned to a light-duty job position on
February 22, 2000 working four hours a day. On January 20, 2006 he claimed that his condition
had worsened such that he was no longer able to work four hours a day and filed a recurrence
claim. In support of appellant’s claim that his condition had worsened, he submitted reports
from Dr. Frankel indicating that appellant’s condition had deteriorated such that he was unable to
work four hours a day and an accepted February 23, 2006 modified job offer from the employing
establishment working three hours a day. Appellant retired from the employing establishment
effective December 31, 2006.
The Board finds that the evidence of record insufficient to establish that appellant’s
recurrence was causally related to his accepted employment injury. In a February 1, 2006 duty
status report, Dr. Frankel, a treating Board-certified family practitioner, diagnosed neck and back
pain and cervical and lumbar disc disease and indicated that appellant was capable of working
three hours a day with restrictions. On June 12, 2006 he stated that appellant was totally
disabled as a result of his consistent cervical and lumbar pains. Dr. Frankel noted that appellant
had difficulty with moving his neck and was unable to bend or lift without discomfort. He, in a
January 16, 2007 CA-17 form, diagnosed neck and lower back pain. Dr. Frankel checked that
appellant was not capable of working an eight-hour day and provided work restrictions for a
three-hour day. He indicated that appellant was only capable of up to two hours of sitting, up to
one hour of standing and up to three hours of simple grasping and fine manipulation. Although
Dr. Frankel stated that appellant was only capable of working three hours a day instead of four
hours, he did not explain how any residuals of the January 15, 1999 injury prevented him from
performing four hours of light-duty work activities or caused a worsening of her back condition
as of January 20, 2006. A medical opinion unsupported by rationale explaining how appellant’s
recurrence of disability beginning January 20, 2006 was causally related to his accepted
January 15, 1999 employment injury is entitled to little probative value.8
5

20 C.F.R. § 10.5(x). See S.F., 59 ECAB ___ (Docket No. 07-2287, issued May 16, 2008).

6

See R.C., 59 ECAB ___ (Docket No. 07-2042, issued June 3, 2008); Carol A. Lyles, 57 ECAB 265 (2005);
Donald E. Ewals, 51 ECAB 428 (2000).
7

See C.S., supra note 4; Sandra D. Pruitt, 57 ECAB 126 (2005).

8

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005) (where the Board found that a medical opinion
not fortified by medical rationale is of little probative value).

4

On appeal, appellant contends that the Office ignored evidence that he suffered a
consequential injury in denying his recurrence claim. The record contains evidence that he
requested the acceptance of an emotional condition as a consequential injury. The Office,
though, has not issued a final decision adjudicating this issue. As it has not issued a final
decision addressing the acceptance of denial of a consequential injury, the Board lacks
jurisdiction to address this issue on appeal.9
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability on January 20, 2006 causally related to his January 15, 1999 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

20 C.F.R. § 501.2(c); see P.C., 59 ECAB ___ (Docket No. 07-1691, issued June 20, 2008).

5

